Name: 79/947/EEC: Commission Decision of 25 October 1979 appointing replacement members and observers of the Advisory Committee on Industrial Research and Development
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-15

 Avis juridique important|31979D094779/947/EEC: Commission Decision of 25 October 1979 appointing replacement members and observers of the Advisory Committee on Industrial Research and Development Official Journal L 288 , 15/11/1979 P. 0040 - 0041****( 1 ) OJ NO L 203 , 27 . 7 . 1978 , P . 36 . ( 2 ) OJ NO L 17 , 24 . 1 . 1979 , P . 13 . COMMISSION DECISION OF 25 OCTOBER 1979 APPOINTING REPLACEMENT MEMBERS AND OBSERVERS OF THE ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT ( 79/947/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COMMISSION DECISION 78/636/EEC OF 29 JUNE 1978 ESTABLISHING AN ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO COMMISSION DECISION 79/73/EEC OF 21 DECEMBER 1978 ( 2 ) CONCERNING THE APPOINTMENT OF MEMBERS AND OBSERVERS OF THE SAID COMMITTEE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE CANDIDATES LISTED IN THE ANNEX HERETO ARE HEREBY APPOINTED MEMBERS OR OBSERVERS OF THE ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT FOR THE REMAINDER OF THE TERM OF OFFICE OF THE SAID COMMITTEE . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 26 OCTOBER 1979 . DONE AT BRUSSELS , 25 OCTOBER 1979 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION **** ANNEX ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT // ORGANIZATION // MEMBERS // UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ) // CAUSSE JEAN-PIERRE ( F ) // // REPLACING // // DURAND HENRI ( F ) // ORGANIZATION // OBSERVERS // EUROPEAN RESEARCH AND DEVELOPMENT COMMITTEE ( CERD ) // HARDIMAN T . P . // // REPLACING // // JANSSEN DANIEL // EUROPEAN CENTRE FOR PUBLIC ENTERPRISE ( ECPE ) // LAMBERT LAMBERTO // // REPLACING // // HECTOR EDGAR //